Citation Nr: 1547120	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  14-39 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial rating greater than noncompensable for residuals of a left eye injury.

2. Entitlement to a separate initial compensable rating for a corneal scar, including based on disfigurement. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from February 1993 to February 1996, from September 1996 to August 2000, and from September 2007 to September 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  This case is currently under the jurisdiction of the Oakland, California RO. 

A claim for an increased rating for the Veteran's service-connected headache disorder was raised in a July 2014 written statement, in which he wrote that his left eye disability is "accompanied with severe headaches" that prevent him from "functioning properly."  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, this claim must be remanded for further development to ensure that it is afforded every due consideration, and to aid the Board in making an informed decision. 

A new VA eye examination must be performed.  The August 2013 VA examination report makes no findings regarding disfigurement or scarring of the cornea, notwithstanding the examiner's acknowledgement and the evidence of record of corneal scarring, for which service connection has been established.  As an eye examination to address the Veteran's scarring may affect the evaluation of other service connected residuals of the left eye injury, a decision on the left eye injury residuals must be deferred pending this development.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

Moreover, the August 2013 VA examiner indicated that the Veteran's left eye disability did not impact his ability to work, but provided no explanation for this finding.  The Veteran submitted written statements in July 2014 and November 2014 in support of his appeal asserting that his left eye disability impacts his ability to function, including his ability to drive and use computers.  Thus, the August 2013 VA examination report is not sufficient to make an informed decision.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions). 

Further, the Veteran has reported prolonged periods of blurry vision, cloudy and bubbly vision at the periphery, floaters, and flashes, as reflected in a July 2014 written statement and February 2009 service treatment record.  No findings have been made regarding these symptoms.  Although the Veteran has been found to have normal central visual acuity and normal field vision, findings must be made concerning the clinical significance of these symptoms and their impact on functioning. 

There is also some indication in the record that the Veteran's left eye disability may have worsened since the August 2013 VA examination.  He reported going to the emergency room at VA in 2014 for left eye infections, and an August 2015 report from a private physician, B. Arnold, M.D., reflects that the Veteran may also have angle-recession glaucoma.  Thus, a new examination will ensure that any recent changes to the Veteran's left eye are adequately documented in the record.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007) ("[W]hen 'the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination'" (internal citation omitted); 38 C.F.R. § 3.327(a) (2015) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability). 

There are no VA treatment records in the file past February 2013, with the latest printout for the file dated in May 2013.  The Veteran has received treatment at VA for his left eye problems since that time, including for an episode of iritis, according to the August 2015 record from Dr. Arnold.  His outstanding VA treatment records dated since May 2013 must be added to the file to ensure that the evidentiary record is complete and current. 

Finally, in a July 2014 statement, the Veteran wrote that his left eye vision problems "prevent" him from "daily living and "[es]pecially work activities."  It is unclear from this statement whether the Veteran is claiming that his left eye disability produces unemployability such that entitlement to a total disability rating based on individual unemployability (TDIU) must be considered.  See 38 C.F.R. §§ 3.340, 4.16 (2015); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that if the claimant or the record reasonably raises the question of unemployability due to the disability for which an increased rating is sought, then part and parcel of the claim is the issue of entitlement to TDIU based on that disability).  The Veteran should be asked to clarify whether he is asserting unemployability due to his left eye disability, and appropriate development should be undertaken if he responds in the affirmative. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request the Veteran to clarify whether he is claiming unemployability based on his left eye disability.  If a claim for TDIU is raised, appropriate action must be undertaken, including adjudication of this issue in conjunction with the increased rating claim for his left eye disability.  

2. The Veteran's VA treatment records from the VA Northern California Health Care System (including the Martinez and Sacramento VA Medical Centers) dated since May 2013 must be added to the claims file. 

3. Then, arrange for a VA examination of the Veteran's left eye injury residuals, including corneal scarring and any disfigurement.  The entire claims file must be made available to the examiner for review.  All indicated tests and studies must be performed and all pertinent clinical findings recorded. 

In additional to all other clinical findings, the examiner must address the following in the examination report:
a) The clinical significance of the Veteran's report of prolonged periods of blurry vision and cloudy and bubbly peripheral vision at the periphery, and floaters and flashes, including whether these symptoms are consistent with his left eye injury residuals and whether they produce any functional impairment, with a description of the nature and extent of such impairment if found.  A complete explanation must be provided. 
b) Scarring and disfigurement associated with the Veteran's left eye injury residuals.  The Veteran has service connected corneal scarring.  The examiner must fully describe the scars, including measurement of size, whether surface contour is elevated or depressed, and whether there is tissue loss, adherence of the scar to underlying tissue, or gross distortion or asymmetry of one feature or paired sets of features.
c) The examiner must state whether the corneal scarring in itself is painful (as distinct from pain caused by other left eye pathology such as irritation).  
d) The examiner must discuss all functional impairment caused by the Veteran's left eye disability, including its impact on occupational functioning.  If the examiner finds that there is no functional impairment or impact on occupational functioning, a complete explanation must be provided. 

4. Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

5. Finally, after completing any other development that may be indicated, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






